Citation Nr: 1532669	
Decision Date: 07/31/15    Archive Date: 08/05/15

DOCKET NO.  11-01 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing loss disability.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1982 to April 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran initially submitted claims for entitlement to service connection for PTSD, mental stress, and depression.  The Board notes that, particularly with respect to psychiatric disorders, a claim of service connection encompasses all pertinent symptomatology, regardless of how that symptomatology is diagnosed.  See Clemons v. Shinseki, 23 Vet. App. 1, 5, 9 (2009).  In light of Clemons, the Board has recharacterized the issues as a claim of entitlement to service connection for an acquired psychiatric disorder.

The issues of entitlement to service connection for an acquired psychiatric disorder and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have a current hearing loss disability pursuant to VA regulations.


CONCLUSION OF LAW

A hearing loss disability was not incurred in or aggravated during service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2014).

VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, with respect to the Veteran's hearing loss claim, the duty to notify was satisfied by a December 2008 letter sent to the Veteran prior to adjudication by the RO, and by a May 2009 letter notifying the Veteran of the RO's rating decision.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate any claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

Service treatment records, post-service private and VA medical records, and lay statements have been associated with the record and have been reviewed by both the AOJ and the Board in connection with the claim.  To the extent new evidence has been submitted but not reviewed by the AOJ, the Board finds such evidence to be cumulative.  In addition, VA afforded the Veteran an audiological examination in May 2011.  As evidenced by the examination report, the examiner reviewed the claims file, performed the appropriate testing, recorded the results, and provided factual findings and opinions regarding the nature and etiology of the Veteran's hearing loss.  The Board finds that the examination is adequate, and additional examinations are not required.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements as to the claim decided herein.  There is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Hearing Loss

The Veteran contends that he has a hearing loss disability that is due to hazardous noise exposure in service.  As will be discussed below, service connection is not warranted.

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

The threshold for normal hearing is from 0 to 20 decibels.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Hearing loss does not constitute a disability if it does not meet the threshold requirements for 38 C.F.R. § 3.385.  Palczewski v. Nicholson, 21 Vet. App. 174, 179-80 (2007).

Service treatment records reflect no complaints or treatment related to hearing loss.  At separation, the Veteran's ears and drums were clinically normal, and an audiogram revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
10
5
5
LEFT
15
15
20
20
20

No speech recognition testing was performed.  Notwithstanding, the Board notes that the absence of in-service evidence of hearing loss is not fatal to his service connection claim.  See Hensley, 5 Vet. App. at 158; Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

Private treatment notes from March 2008 revealed subjective complaints of left ear hearing loss, along with other symptoms such as vertigo and headaches.  The Veteran reported that these symptoms may have been associated with a 1987 motor vehicle accident, which resulted in damage to his brain.  Pure tone testing was not performed at this time, and there was no diagnosis of hearing loss.

On VA examination in May 2011, the Veteran reported impaired hearing beginning in 1987 or 1988.  He stated that he believed his hearing loss was due to in-service noise exposure to machine-gun fire, but asserted that his symptoms began two or three years after his discharge, following the 1987 motor vehicle accident.  On physical examination, an otoscopy was unremarkable bilaterally, and middle ear testing showed normal middle ear pressure bilaterally, with tympanic membrane compliance and physical volume within normal limits.  Acoustic reflex testing was normal in the right ear and absent in the left.

On further examination, speech recognition threshold (SRT) and pure tone audiometry (PTA) testing was inconsistent bilaterally, and Maryland CNC word recognition testing was indicated to be "too unreliable to score."  The examiner explained that, given the inter-test inconsistency, he was unable to determine the presence or severity of hearing loss due to non-organic overlay.  The diagnosis was functional hearing loss bilaterally; however, the examiner noted that the results suggested normal peripheral function.  The examiner opined that in light of the inconsistent test results, the Veteran's hearing loss was not caused by or a result of in-service noise exposure.

After reviewing all the evidence, the Board finds that service connection cannot be granted because the evidence shows no current hearing loss disability pursuant to VA regulations.  In this regard, the VA examiner's diagnosis of functional hearing loss in light of inconsistent SRT and PTA testing is the most probative evidence.  Although the record reflects reports of subjective hearing loss, the evidence as a whole-particularly the VA examination of record-demonstrates a level of hearing that does not constitute a disability under VA regulations.  See 38 C.F.R. § 3.385.  Moreover, both the medical and lay evidence of record (including the Veteran's own statements) strongly suggest that his subjective hearing loss developed following the 1987 motor vehicle accident, and was not due to in-service noise exposure.

To the extent that the Veteran claims to have a hearing loss disability that was incurred during service, the medical evidence of record clearly reflects otherwise, and is more probative than the Veteran's lay statements.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay witnesses are competent to testify to features or symptoms of an injury or illness, but lay testimony is not competent to substantiate complex medical opinions requiring specialized knowledge or training); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In short, the VA examiner's findings demonstrate that the Veteran does not have a hearing loss disability pursuant to VA regulations.  Furthermore, there is nothing in the evidence that rationally links the Veteran's subjective complaints of hearing loss with a current hearing loss disability, nor does the weight of the evidence suggest that an organic disease of the nervous system associated with hearing loss manifest in service or within one year of separation.  See 38 C.F.R. § 3.303(d); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Without a current disability, service connection may not be granted.  Palczewski, 21 Vet. App. at 179-80.

Accordingly, after weighing all the evidence, the Board finds the preponderance of the evidence is against the claim of service connection for a bilateral hearing loss disability, and the claim must be denied.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for bilateral hearing loss disability is denied.


REMAND

After reviewing the evidence, the Board finds that the issue of service connection for an acquired psychiatric disorder, to include PTSD, must be remanded for further evidentiary development.  The issue of service connection for hypertension must also be remanded in order to undertake any necessary development and issue the Veteran a Statement of the Case.

Initially, further attempts must be made to corroborate the Veteran's claimed in-service stressors with respect to his claim for PTSD.  He claims that his stressors involve experiences in Beirut in the aftermath of the U.S. embassy bombing, in April 1983.  Specifically, he claims that he removed bodies and provided security following the bombing, and that he witnessed a commanding officer commit suicide.  Service personnel records confirm that he served in Beirut from February 1983 to May 1983.  As the date and location of this incident is a matter of record, the AOJ should take appropriate steps to attempt to verify his claimed stressors.

Furthermore, a VA examination is needed in order clarify the Veteran's psychiatric diagnoses.  In particular, given the reports in the record of possible PTSD symptoms, an evaluation should be performed to determine whether he meets the diagnostic criteria for PTSD.  The Board is aware that the Veteran has failed to appear for previously scheduled VA examinations.  However, in light of the ongoing attempts to corroborate his claimed stressors, another examination should be scheduled.  The examiner should determine whether the Veteran has a diagnosis of PTSD; identify any other psychiatric disorders; and clarify whether such disorders manifested in service or are otherwise related to service.

The Veteran submitted a service connection claim for hypertension in December 2008, which the RO denied in its May 2009 rating decision.  In March 2010, the Veteran submitted a notice of disagreement indicating he was in disagreement with all the issues addressed in the rating decision, including hypertension.  Because there has been no subsequent readjudication of the hypertension claim, the issue of entitlement to service connection for hypertension must be remanded for the purpose of issuing the Veteran a Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Lastly, the Veteran submitted documentation in December 2008 indicating that he applied for Social Security Administration (SSA) disability benefits.  A review of the record reveals that VA has made no attempts to obtain these records.  See Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010) (VA has an obligation to secure Social Security records if there is a reasonable possibility that the records would help to substantiate the Veteran's claims).  The RO should therefore obtain any relevant SSA records, as well as any outstanding VA treatment records, and associate them with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant Social Security Administration records involving the Veteran.

2.  Furnish the Veteran and his representative a Statement of the Case regarding the issue of entitlement to service connection for hypertension.  Advise him of the time limit for perfecting the appeal of this claim and that the issue will not be returned to the Board for appellate consideration following the issuance of the Statement of the Case unless he perfects his appeal.

3.  Make reasonable attempts to verify the stressors cited by the Veteran.  Specifically, the AOJ should attempt to verify whether the Veteran was present at or immediately following the April 18, 1983 bombing of the U.S. embassy in Beirut, and what his specific duties were during this period.  The AOJ should also attempt to verify whether the Veteran witnessed a suicide during this period, in light of his April 2009 report of stressors (VA Form 21-4138).

4.  Have the Veteran scheduled for a VA examination to determine the nature and likely etiology of any current psychiatric disorders, to include (but not limited to) PTSD, major depressive disorder (previously documented), and alcohol dependence.

With respect to PTSD, the AOJ should provide the examiner with a summary of any verified in-service stressors and the examiner must be instructed that only these events, or any stressor related to fear of hostile military or terrorist activity, may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD.  The examiner should determine whether the diagnostic criteria to support a diagnosis of PTSD have been satisfied.  If a PTSD diagnosis is deemed appropriate, the examiner should then comment upon the link between the current symptomatology and any verified in-service stressor, including the fear of hostile military or terrorist activity.

The examiner is advised that the Veteran is competent to report symptoms, treatment, events, and injuries in service and that his assertions must be taken into account, along with the other evidence of record, in formulating the requested medical opinion.

A complete rationale should accompany each opinion provided and should be based on examination findings, historical records, and medical principles.

5.  After completing all indicated development, readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran a fully responsive Supplemental Statement of the Case.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


